Citation Nr: 1703119	
Decision Date: 02/02/17    Archive Date: 02/15/17

DOCKET NO.  99-04 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a cardiovascular disability.  

2.  Entitlement to service connection for a gastrointestinal disability.  

3.  Entitlement to service connection for a genitourinary disability including prostatitis and epididymitis, to include as secondary to service connected dermatophytosis of the feet and groin.  

4.  Entitlement to a rating in excess of 10 percent for dermatophytosis of the feet and groin area.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at Law



WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to June 1982. 

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from a September 1998 rating decision by the Jackson, Mississippi, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied entitlement to service connection for a cardiovascular disorder, gastrointestinal disorder, and genitourinary disorder, and granted a rating of 10 percent rating for dermatophytosis of the feet and groin.   

In October 2002, the Board issued a decision denying the Veteran's service connection claims.  The Veteran subsequently appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  A Memorandum Decision dated in June 2005, addressed the Veteran's arguments that the Board failed to provide an adequate statement of reasons or bases for its decision to deny his groin-condition claim and that VA failed to provide the requisite assistance regarding his groin condition claim under the VCAA as well as VA's response concerning the issue of entitlement to service connection for a current groin condition including prostatitis and epididymitis.  Although the Court did not address the issues of entitlement to service connection for a cardiovascular disease and a gastrointestinal disorder in its analysis, it included these issues in the opening paragraph of the Memorandum Decision and vacated the Board's October 2002 decision and remanded the matter for readjudication consistent with the memorandum decision. 

In an August 2005 decision, the Board remanded the Veteran's claim for an increased rating for dermatophytosis to the RO (via the Appeals Management Center (AMC)) for further evidentiary development.  After completion of the requested development, the AMC returned the case to the Board for appellate review. 

In February 2006, the Board denied the Veteran's service connection claims for a cardiovascular disorder and a gastrointestinal disorder, and remanded his claim of service connection for a genitourinary disorder for further development.  After completion of the requested development, the AMC has returned the issue of service connection for a genitourinary disorder to the Board for appellate review. 

The Veteran appealed the denials of the cardiovascular and gastrointestinal claims to the Court.  In March 2008, a Joint Motion for Partial Remand was brought before the Court.  In the Joint Motion, the parties (the Veteran and the Secretary) agreed that the Board failed to provide an adequate statement of reasons or bases when it did not fully address whether the duty to assist had been satisfied under 38 C.F.R. § 3.159(c)(4)(i) when it declined to obtain a medical nexus opinion with respect to the claims.  In an Order dated that same month, the Court vacated the February 2006 Board decision pursuant to the Joint Motion, and remanded the issues of service connection for cardiovascular and gastrointestinal disorders to the Board for readjudication consistent with its Order. 

In December 2008 and June 2010, the Board remanded these issues to the AMC for further evidentiary development.  After completion of the requested development, the case is back before the Board for further appellate action.

The issue of entitlement to a rating in excess of 30 percent for dermatophytosis of the feet and groin since June 24, 2009, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  A genitourinary disorder, to include prostatitis and epididymitis, was not manifested during service, is not shown to be related to active service, and is not shown to be causally or etiologically related to service-connected disability.

2.  A chronic cardiovascular disorder, to include hypertension, was not manifested during service, is not shown to be related to active service; a cardiovascular disorder, to include hypertension was not manifested within a year of separation from service.   

3.  A gastrointestinal disorder was not manifested during service and is not shown to be related to active service. 
 
4.  Prior to June 24, 2009, the Veteran's service-connected dermatophytosis has been manifested by constant itching of the feet.  It has not been manifested by ulceration, extensive exfoliation, crusting, or systemic or nervous manifestations; and it has not been characterized as exceptionally repugnant.  It has not affected at least 20 percent of the entire body or exposed areas and has not require the use of a systemic therapy such as corticosteroids or other immunosuppressive drugs for at least six weeks or more during a 12-month period.


CONCLUSIONS OF LAW

1. A genitourinary disability, to include prostatitis and epididymitis, was not incurred in or aggravated by military service and is not proximately due to, the result of, or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015). 

2.  A cardiovascular disability, to include hypertension, was not incurred in or aggravated by service and may not be presumed to have been so incurred.  38 U.S.C.A. §§ §§ 1101, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015). 

3.  A gastrointestinal disability was not incurred in or aggravated by military service.  38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. § 3.303.

4.  With resolution of reasonable doubt in the Veteran's favor, prior to June 24, 2009, the criteria for an evaluation of 30 percent, but no higher, for service-connected dermatophytosis of the feet and groin area have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.118, Diagnostic Code 7813 (2001 and 2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

Pursuant to the Board's July 2000, January 2001, October 2002, August 2005, February 2006, December 2008, and June 2010 Remands, the Appeals Management Center (AMC)/RO advised the Veteran as to how to designate a representative; obtained service personnel records and a determination of how long the Veteran served at Camp Lejeune during active duty; scheduled VA examinations and obtained VA medical opinions as to etiology of any genitourinary disability, cardiovascular disability, and gastrointestinal disability as well as to the severity of service-connected dermatophytosis of the feet and groin; readjudicated the Veteran's claim under provision of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) as discussed below; and issued a Supplemental Statement of the Case.  Based on the foregoing actions, the Board finds that there has been compliance with the Board's Remands.  Stegall v. West, 11 Vet. App. 268 (1998).

The appellant's attorney has most recently taken issue with the development thus far undertaken in this case.  In part it is contended that an opinion on the service connection claims was requested from the doctor who had done the examinations, and it is contended this was not done.  Review of the record reveals, however, that as to the service connection claims the original examiner did enter the addendum in March 2015.  The nurse practitioner in April 2015, cited in the attorney's correspondence discussed the skin disorder, subject to an increase below.  The doctor, in entering the addendum looked at the entire record and the Board concludes that the development essentially complies with the requests made in the earlier remand.

As provided for by the VCAA, the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in July 2002, February 2001, March 2006, February 2007, May 2008, of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order. 

Service Connection

The Veteran seeks service connection for a chronic cardiovascular disorder including hypertension, a chronic gastrointestinal disorder, and a chronic genitourinary disorder.  The Veteran filed his claim in April 1998 for a prostate condition, cardiovascular problem, and a stomach condition.  

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  The first question that must be addressed, therefore, is whether incurrence of a chronic cardiovascular disorder, a chronic gastrointestinal disorder, or a chronic genitourinary disorder is factually shown during service.  

The Veteran's service treatment records indicate that in January 1981, he complained of a two-month history of continual itching sensation on the bottom of the scrotum.  The examiner noted that the Veteran stated that the itch was on the inside as well as occasional early morning dysuria.  Physical examination demonstrated that the scrotum appeared normal; there was no rash and no pain to palpation.  It was noted that the Veteran had been examined by Dr. Richardson and there were no masses or lesions.  Assessment was possible tinea cruris.  

Despite these symptoms in service, the Board cannot conclude a chronic genitourinary disorder was incurred during service.  The Veteran's scrotum symptoms were not attributed to a genitourinary condition.  On the June 1982 clinical examination for separation from service, the Veteran's genitourinary system was evaluated as normal.  In addition, on the Report of Medical History completed by the Veteran in conjunction with his separation physical, he denied ever having frequent or painful urination.

The Veteran's service treatment records are absent complaints, findings or diagnoses of any cardiovascular disorders, any elevated blood pressure readings, or any gastrointestinal disorders during service.  

Pursuant to Diagnostic Code 7101, Note 1, for VA rating purposes, the term hypertension means that the diastolic blood pressure is predominantly 90 millimeters (mm.) or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm. or greater with diastolic blood pressure of less than 90 mm.  38 C.F.R. § 4.104 (2015).

On the clinical examination for separation from service, the Veteran's heart, vascular system, abdomen, and viscera were evaluated as normal.  The Veteran's blood pressure was 106/72.  

Thus, there is no medical evidence that shows that the Veteran sustained a chronic cardiovascular disorder including hypertension, a chronic gastrointestinal disorder, or a chronic genitourinary disorder during service. 

As for statutory presumptions, service connection may also be established for a current disability on the basis of a presumption under the law that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1101, 1113, 1131, 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  Cardiovascular-renal disease, including hypertension, can be service-connected on such a basis.  However, the first showing of hypertension was not within the year after the Veteran's discharge from service.  

At the VA examination in December 1982, the Veteran's blood pressure was 130/70 and clinical evaluation of his cardiovascular system was normal.  Private medical records from East Carolina University School of Medicine dated in January 1984 reveal no elevated blood pressure readings.  The record indicates that on the urology new patient information sheet, the Veteran's blood pressure was 127/90; and he denied having high blood pressure.  At that time, the Veteran denied any chest pain, heart problems, heart murmurs, heart attacks, and heart surgery or angioplasty.

Alternatively, when a chronic disease is not present during service, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology.  Such evidence is lacking here.  In light of the clear denial in the March 1995 new patient information sheet, and the lack of any relevant history reported between June 1982 and March 1995, the Veteran's date of discharge and 1995, service connection is not warranted under 38 C.F.R. § 3.303(b).  In October 1982 and again in August 1983, the Veteran filed claims with VA for compensation benefits for other disorders evidencing his awareness that he could apply for VA benefits for service-related disabilities.  At that time he did not file a claim for service connection for hypertension or heart problems.  This is inconsistent with any assertion that he has had hypertension or heart problems since service because it is reasonable to conclude that if he believed that he had hypertension or heart problems in 1982 and 1983 that was related to service, he would have claimed service connection for it at that time.

Effective March 14, 2017, VA is amending its adjudication regulations regarding presumptive service connection, adding certain diseases associated with contaminants present in the base water supply at U.S. Marine Corps Base Camp Lejeune, North Carolina from August 1, 1953, to December 31, 1987.  The final rule establishes that Veterans who served at Camp Lejeune for no less than 30 days during this period, and who have been diagnosed with any of eight associated diseases (adult leukemia, aplastic anemia and other myelodysplastic syndromes, bladder cancer, liver cancer, multiple myeloma, Non-Hodgkin's lymphoma, and Parkinson's disease) are presumed to have incurred or aggravated the disease in service for purposes of entitlement to VA benefits.  

VA broadly defined service at Camp Lejeune as any service within the borders of the entirety of the United States Marine Corps Base Camp Lejeune and Marine Corps Air Station New River, North Carolina, during the period beginning on August 1, 1953, and ending on December 31, 1987, as established by military orders or other official service department records.  

In this case, the Veteran's service personnel records do reflect that the Veteran was stationed at Camp Lejeune and New River during his active duty service.  As such, the evidence reflects that he was exposed to contaminated drinking water during service; however, he is not claiming service connection for any of the eight presumptive diseases.  As such, the Board finds that adjudication of this case is not affected by application of the final rule and that proceeding at this time would not affect the essential fairness of the adjudication.  In any case, notwithstanding the presumption, a claimant can establish service connection for disability due to with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  
    
To prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).  Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury pursuant to 38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

In this case, the Veteran clearly has current disabilities.  The Veteran has been diagnosed as having chronic prostatitis, chronic epididymitis, hypertension, chronic constipation, gastroesophageal reflux disease, chronic gastritis, and irritable bowel syndrome.  The remaining question, therefore, is whether there is competent evidence of a relationship between a current genitourinary disorder, hypertension, or a gastrointestinal disorder and his active duty service.  

In a May 1999 letter from Dr. Maddox to the Veteran's representative, he states, 

I recently received a letter from you asking my medical opinion regarding [the Veteran] and his claim of service connected prostatitis, epididymitis, dysuria and tinea cruris.  ... I first began to see [the Veteran] in October of 1994.  At that time he complained of pain in his penis.  I felt at that time, as he didn't have any masses or discharge, that he had a chronic epididymitis and placed him on Naprosyn and Doxycycline.  ...  The last visit we saw him was in March of 1999, at which time he needed to get back on his Doxycycline.  ...  He has had at least one episode of t[i] NEA cruris.  I think he has had a chronic epididymitis and possibly some prostatitis according to his statement from Dr. Curry in Urology.  

I cannot say with a high probability of certainty that this veteran's conditions are linked to his current conditions.  If he had these conditions when he was in service, I think he has had an ongoing problem with them.  I have reviewed all of our records on [the Veteran] and this is my opinion.  ...

A VA medical opinion was obtained in July 2006.  After a review of the file, the examiner, a VA physician, stated that he found no evidence that the Veteran was treated for prostatitis or epididymitis or any other urinary tract disorder during his active service but that he was treated for a fungal rash about the abdomen and scrotum while on active duty.  The physician stated, 

It is my medical opinion that the recurrent fungal rash is unrelated to the patient's prostatitis and/or epididymitis.  There also is no evidence that the patient was treated for the genitourinary disorder during his tour of active duty.  Therefore, it is less likely as not that the fungal rash relates to the patient's current prostatitis and/or epididymitis.  

The Veteran underwent VA examination in August 2007.  After review of the claims file and physical examination of the Veteran, he was diagnosed as having inactive chronic prostatitis and epididymitis.  The VA examiner stated that at that time, there was no evidence of ongoing prostatitis or epididymitis but that the claims file confirmed previous treatment for these conditions and that the Veteran continued to have intermittent symptoms.  The examiner noted that a review of the claims file revealed no finding of treatment during his service period for chronic prostatitis or epididymitis and no other genitourinary conditions except for dermatophytosis of the groin area.  The examiner noted that the veteran denied any problems with erectile dysfunction, that chronic prostatitis and epididymitis were not secondary to dermatophytosis, and that there was no finding of treatment for any other genitourinary disorder during the Veteran's service period based on review of his service medical records.  The examiner opined that the Veteran's chronic prostatitis and epididymitis were not related to his service-connected fungal rash.

The Veteran underwent VA examination in June 2009.  After review of the claims file and physical examination of the Veteran, he was diagnosed as having chronic prostatitis and epididymis.  The examiner noted that the health effects of exposure to VOC [volatile organic compounds] in drinking water were not well-defined and would require speculation to relate the Veteran's exposure to any health issues.  

In a January 2010 Addendum opinion, the examiner who conducted the June 2009 VA examination stated, 

The [Veteran] has a prior history of recurrent prostatitis and epididymitis dating back to 1994.  There is no history of urinary tract infection occurring prior to that date.  I find no relationship of the prostatitis and epididymitis to exposure to volatile organic chemicals.  Other examiners have commented on the lack of relationship between the dermatophytosis involving the feet and groin and the [Veteran's] urinary tract infections.  I would concur with this opinion.  These are entirely separate issues and are not related.  

The examiner further stated, 

The [Veteran] presents a history of chronic constipation dating back to 1978.  He also describes abdominal bloating intermittently.  Otherwise he has a history of hemorrhoids dating back to the early 1980s and a history of gastroesophageal reflux disease first noted in 2004.  He was found to have a benign colon polyp in 2008.  Again these findings are very common in the general population and as previously stated would require speculation to attribute these symptoms and disorders to contaminated drinking water.  There is no disagreement concerning the fact the [Veteran] experienced symptoms while in the military.  However this relationship does not define the etiology of these symptoms.  It is my medical opinion the GI complaints are less likely than not related to exposure to contaminated drinking water.

Most of the literature related to exposure to volatile organic chemicals suggests the possibility of development of various types of malignancy.  I am unable to define from the literature submitted by the [Veteran] and his attorney any evidence that urinary tract infections, or bowel difficulties as experienced by the [Veteran] have been related to this exposure.  As far as the use of anabolic steroids i[s] concerned, I do not see any bearing on the current questions related to the exposure to volatile organic chemicals and therefore do not have an opinion concerning this matter.  The [Veteran] obviously was exposed to the volatile organic chemicals through the drinking water, but as previously stated, the literature is not well defined as to exactly what side effects might be expected other than those previously mentioned.  Therefore, considering the data available, it is my medical opinion that it is less likely than not the [Veteran]'s palpitations, genitourinary disease, and gastrointestinal symptoms relate to the exposure to volatile organic chemicals.  The [Veteran]'s medical records have again been reviewed and I have no other comments which can be made concerning this matter.

In a March 2015 Addendum opinion, the examiner who conducted the June 2009 VA examination opined that it was less likely than not that the Veteran's hypertension, gastrointestinal disorder, and genitourinary disorders were incurred in or caused by the claimed in-service injury, event or illness.  The examiner stated, 

The Veteran was diagnosed with hypertension in 1995, well after ending his military career and therefore is less likely than not related to his military service.  In reviewing his STRs I find no evidence of a treated gastrointestinal disorder.  The Veteran gave a history of bloating and constipation dating back to 1978, but there is no documentation showing medical treatment in the STRs.  He gives a history of prostatitis and epididymitis dating back to 1994.  This was well after his military service and is less likely than not related.  These disorders are common in men and I find no evidence his military service or drinking the contaminated water resulted in these issues.  As far as the itching of the scrotum is concerned, I do find documentation, but physical exam at that time was normal.  The physician speculated this might relate to a tinea infection of the scrotum though no rash was noted.  At the time of his C&P exam in 2009, the external genitalia were normal to examination.  See dermatology opinion re this issue.  Therefore, it is my medical opinion that it is less likely than not that his hypertension, gastrointestinal issues and genitourinary issues relate to his active military service.

Thus, with respect to a gastrointestinal disorder or hypertension, no medical professional has ever related this condition to the appellant's military service.  

The Board notes that in October 1991, the Veteran stated that the private patient record dated January 4, 1984, which noted constipation for one and one-half years was incorrectly dated and that the actual date was January 4, 1983.  The Veteran cites to the notation in the patient record which indicates that the Veteran had two years of college whereas the Veteran insists that by 1984, he had four or more years of college credits.  The Board, however, finds that the January 4, 1984 record which indicates that the Veteran had two years of college is not inconsistent with other evidence of record.  Service personnel records note that by April 1982, the Veteran had completed 19 credit course hours at Eastern Carolina University.  The record includes enrollment certifications for 5 credit hours taken from June 1983 to July 1983, 4 credit hours taken from July 1982 to August 1982, 12 credit hours taken from September 1982 to August 1983, and for 20 hours taken from August 1983 to December 1983.  Thus, by the end of 1983, the Veteran had 60 credits, approximately what is needed for an Associate's Degree.  In addition, on his application for Vocational Rehabilitation received by the Veteran in September 2004, he noted that his goal was to finish achieving his four-year college degree.  Thus, a report of two years of college is consistent with the January 1984 notation that the Veteran had two years of college.  In fact, on his application for increased compensation based on unemployability completed by the Veteran in October 1998, he indicated that he had completed three years of college and noted in the remarks that he had no college degree but had at least three years of formal education and that he began his training in 1981 and completed his training in 1984.     

As the Board finds that the January 4, 1984 record which indicates that the Veteran had two years of college is not inconsistent with other evidence of record, any opinion which utilized this record in any way for the opinion is not disqualified on the basis that the information was incorrect.

The Board notes, however, that there appears to be a difference of opinion among the medical professionals with respect to the Veteran's genitourinary disorders.  In deciding whether the Veteran's chronic prostatitis and chronic epididymitis are related to his military service, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Evans v. West, 12 Vet. App. 22, 30 (1998).  That responsibility is particularly onerous where medical opinions diverge. At the same time, the Board is mindful that it cannot make its own independent medical determinations and that there must be plausible reasons for favoring one medical opinion over another.  Id.

Here, there are legitimate reasons for accepting the VA examiners' unfavorable medical opinions over Dr. Maddox favorable medical opinion.  With regard to medical evidence, an assessment or opinion by a health care provider is never conclusive and is not entitled to absolute deference. Indeed, the courts have provided guidance for weighing medical evidence.  They have held, for example, that a post-service reference to injuries sustained in service, without a review of service medical records, is not competent medical evidence.  Grover v. West, 12 Vet. App. 109, 112 (1999).  Further, a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  In addition, an examination that does not take into account the records of prior medical treatment is neither thorough nor fully informed.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  A bare transcription of lay history, unenhanced by additional comment by the transcriber, is not competent medical evidence merely because the transcriber is a health care professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  A medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty.   Bloom v. West, 12 Vet. App. 185, 187 (1999).  In sum, the weight to be accorded the various items of medical evidence in this case must be determined by the quality of the evidence and not necessarily by its quantity or source.

Dr. Maddox's opinion states, "I cannot say with a high probability of certainty that this veteran's conditions are linked to his current conditions.  If he had these conditions when he was in service, I think he has had an ongoing problem with them.  ..."  In this case, Dr. Maddox's opinion is not supported by any rationale.  In addition, although he reported that he "reviewed all of our records on [the Veteran]", there is no indication that he reviewed the Veteran's service treatment records, including the June 1982 clinical examination for separation from service which indicates that the Veteran's genitourinary system was evaluated as normal or the Report of Medical History in which the Veteran denied ever having frequent or painful urination.  

As such, his favorable opinion appears to be based on speculation without supporting clinical data or rationale.  Thus, the Board assigns low probative value to Dr. Maddox's favorable opinion.

In contrast, the medical opinions in July 2006, August 2007, June 2009, January 2010, and March 2015, were rendered after a thorough review of the claims file. The examiners noted that a review of the claims file revealed no finding of treatment during his service period for chronic prostatitis or epididymitis and only treatment for a skin condition in the groin area.  Further, the July 2006, August 2007, January 2010, opinions found that the recurrent fungal rash was unrelated to the Veteran's prostatitis and epididymitis.    

As such, the most probative medical opinions of record as to whether the Veteran's chronic prostatitis or epididymitis are related to his active duty service are unfavorable.  

A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) [service incurrence may be rebutted by the absence of medical treatment for the claimed condition for many years after service].  In this case, the medical evidence does not show treatment or diagnosis of chronic prostatitis, chronic epididymitis, hypertension, chronic constipation, gastroesophageal reflux disease, chronic gastritis w/helicobacter organisms, and irritable bowel syndrome until a number of years after service.  

The Board must also consider the Veteran's and his wife's opinions that these disorders are related to active service.  In this case, the Board does find the Veteran competent to report on such observable symptomatology as bloating and constipation during service and after service; however, the Board does not find either of them competent to provide etiology opinions.  Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Some medical issues, however, require specialized training for a determination as to diagnosis and causation, and such issues are, therefore, not susceptible of lay opinions on etiology, and the statements of the Veteran and his wife therein cannot be accepted as competent medical evidence.  

Thus, the record is absent evidence of hypertension or heart disease, a chronic gastrointestinal disorder, or a chronic genitourinary disorder during service; evidence of hypertension or heart disease within a year following service; evidence of continuity of hypertension symptomatology, and competent evidence of a nexus between the Veteran's active duty service and hypertension and a chronic gastrointestinal disorder.  In addition, the most probative evidence of a nexus between a chronic genitourinary disorder and the Veteran's active duty service or service-connected disability is unfavorable. 

With respect to a cardiovascular disability other than hypertension, the record indicates that in October 1996, the Veteran was experiencing palpitations.  An EKG revealed that it was "probably within normal limits or at worst only small nonspecific ST-T abnormalities."  A comment indicates, "A case can be made for an old [] myocardial infarct, but the evidence is small, and nothing looks new."

VA treatment records indicate that in May 2007 an EKG was normal.  At the August 2007 VA examination, physical examination demonstrated that the Veteran's heart had regular rhythm and a murmur S3. 

At his VA examination in June 2009, the Veteran reported having mild palpitations since the late 1970s.  The Veteran reported noticing brief palpitations approximately five days per week occurring two to three times per day and lasting for only a few seconds each time.  The Veteran denied chest pain, shortness of breath, syncope, or weakness.  The examiner noted that there was no history of chest pain suggestive of angina pectoris.  The Veteran described soreness about the left anterior chest which occurred intermittently as had been noted for about three years occurring possibly five times per year and lasting for a month each time.  The Veteran stated that he noticed soreness over the costal cartilages and stated that movement of his left shoulder aggravated the problem.  The Veteran reported that he was asymptomatic in this regard.  The examiner noted that there was no history of rheumatic fever or heart murmur and that the Veteran had a history of essential hypertension dating back to 1995.  Physical examination demonstrated a grade 1/6 early systolic murmur maximally audible at the right base.  No gallops, clicks, or rubs were noted.  There was no jugular venous distention at 30 degrees and there are no audible carotid bruits.  The Veteran was diagnosed as having essential hypertension.  The examiner found no evidence of any significant heart disease and no serious arrhythmias.  The examiner noted that echocardiogram was normal with an ejection fraction of 55%.  There were also no ischemic changes on the stress test and no significant arrhythmias noted while exercising.  Observed metabolic equivalents (METs) were 5.6 but estimated METs of greater than 10 were noted to be more reflective of his cardiac status.

In a January 2010 Addendum opinion, the examiner who conducted the June 2009 VA examination stated, 

... the [Veteran] has no history of diagnosed heart disease.  He contends he experienced palpitations while on active duty and continues to experience mild palpitations approximately 5 days per week.  The palpitations occur 2-3 times per day and only last for a few seconds.  There is no associated chest pain shortness of breath syncope or weakness.  The [Veteran] has no history of coronary artery disease or any other form of heart disease which has been defined.  He underwent a stress test as well as an echocardiogram at the time of his last exam and no abnormalities were found.  Palpitations are quite common among the general population and without other medical findings generally are benign in nature.  The comments made by the [Veteran] relating to a surge in his heartbeat while on active duty are very nonspecific.  This could result from an increase in heart rate related to anxiety exercise or many other factors.  This in itself does not indicate heart disease.  There is no record of the patient being treated for heart disease while in the service and it is my medical opinion that the [Veteran] does not have any significant heart disease.  Finding no significant heart disease, therefore, it is my opinion that the symptoms outlined by the [Veteran] are less likely than not related to exposure to contaminated drinking water.

In March 2010, the Veteran presented to Urgent Care with complaints of chest pain and exertional dyspnea at times.  After testing, including echocardiogram, chest x-ray, stress test with myocardial perfusion imaging, a VA cardiologist stated, 

Pain described in UC visit is not cardiac in origin.  MPS is probably negative with small area of anterior photopenia of doubtful significance (may be an imaging artifact related to partial volume effect).  Likewise, echocardiogram, CXR, and ECG are unremarkable.  No definite evidence of structural heart disease in [Veteran] with non-cardiac chest pain.  Suggest searching elsewhere for cause of pain.    

In July 2010, the Veteran was informed by his primary care provider that his Holter monitor, echocardiogram and stress test done at the VA were normal and that the cardiologist ensured that he had no evidence of structural heart disease and that his sense of palpitations was not related to any serious findings.

In this case, the medical evidence fails to show that the Veteran currently suffers from a cardiovascular condition apart from hypertension.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  The Board acknowledges complaints of palpitations and chest pain; however, palpitations and chest pain are just reported symptomatology.  Without a recognized injury or disease entity, VA is not authorized to award compensation for reported symptomatology.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a) (Service connection is awarded for "a particular injury or disease resulting in disability..."); see also Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999); aff'd in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356, 1363 (Fed. Cir. 2001) (The Court held that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.)  

In the absence of competent evidence which suggests that the Veteran's palpitations and chest pain constitute a chronic cardiovascular disability, the Board has no basis on which to consider the Veteran's palpitations and chest pain as more than medical findings or symptoms.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, diagnosis of a cardiac disorder falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer)."  Absent a showing of a current chronic cardiovascular disability which could be related to service, entitlement to service connection for palpitations and chest pain must be denied.

In the absence of competent medical evidence that a cardiovascular disability exists which was caused by or aggravated by the Veteran's active duty service, the criteria for establishing service connection for a cardiovascular disorder have not been established.  38 C.F.R. § 3.303.

Accordingly, the Board concludes that the preponderance of the evidence is against the claims for service connection, and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  

Increased Rating

The Veteran's service-connected dermatophytosis of the feet and groin has been rated as 10 percent disabling pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7813 which pertains to dermatophytosis.

During the pendency of this appeal for an increased rating, the applicable rating criteria for skin disorders, including residual scarring, 38 C.F.R. § 4.118, were amended twice. The first revision became effective August 30, 2002.  See 67 Fed. Reg. 49,590 (July 31, 2002).  Generally, in a claim for an increased rating, where the rating criteria are amended during the course of the appeal, the Board considers both the former and the current schedular criteria.  Should an increased rating be warranted under the revised criteria, that award may not be made effective before the effective date of the change.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); see also VAOPGCPREC 7-2003.  These regulations were revised most recently, effective October 23, 2008.  However, the revisions are applicable to applications for benefits received by VA on or after October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008).

Prior to August 30, 2002, dermatophytosis, including tinea pedis and tinea cruris, were rated under the criteria for eczema.  38 C.F.R. § 4.118, Diagnostic Code 7813 (2001).  Eczema with exfoliation, exudation or itching, if involving an exposed surface or extensive area, warrants a 10 percent evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2001).  If it is accompanied by exudation or constant itching, extensive lesions, or marked disfigurement, a 30 percent evaluation is for assignment.  Id.  Eczema with ulceration or extensive exfoliation or crusting, and systemic or nervous manifestations, or if exceptionally repugnant warrants a 50 percent evaluation.  Id.

Under the regulations for the evaluation of skin disabilities, effective on August 30, 2002, dermatophytosis, including tinea cruris and tinea pedis, is evaluated under Diagnostic Code 7813, which is in turn rated as disfigurement of the head, face, or neck under Diagnostic Code 7800; as scars under Diagnostic Codes 7801-7805; or as dermatitis under Diagnostic Code 7806, depending upon the predominant disability. 

Diagnostic Code 7806, dermatitis or eczema, provides that a 10 percent rating is assigned when at least 5 percent, but less than 20 percent, of the entire body or of exposed areas is affected, or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of less than six weeks during the past 12-month period.  The next higher rating, a 30 percent rating, is warranted when 20 to 40 percent of the entire body or of exposed areas is affected, or systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of 6 weeks or more, but not constantly, during the past 12-month period.  A 60 percent rating requires more than 40 percent of the entire body or more than 40 percent of exposed areas be affected, or constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2015). 

Although the rating criteria for skin disabilities were again revised effective October 23, 2008, the change in the law did not impact Diagnostic Code 7806 in effect since August 30, 2002. 

The Veteran underwent VA examination in December 1982 at which time the examiner noted scaling of the soles of the feet typical of dermatophytosis.  No skin lesion of the groin was found.  

In his August 1996 statement, the Veteran reported that his service-connected skin condition on his feet was causing him to lose his toenails.  He stated that his feet were often blistered on the upper sides, that the skin was constantly peeling and very painfully itchy, and that the skin between his toes was constantly split with sores.  The Veteran reported that his foot skin condition was worse in the summer when he feet sweat, broke out with blisters and sores, and the skin became hard, dry, and sore.  The Veteran reported that his groin skin condition caused itching.  

The Veteran underwent VA examination in June 1998 at which time the examiner noted that the Veteran had tinea of the toenails, bottoms of his feet, and his groin.  Photographs were taken.  

At the RO hearing held in May 1999, the Veteran testified that his skin condition covered both feet to the ankles and his entire groin area including his genital area.  The Veteran reported constant itching and flaking.  The Veteran testified that he had open sores especially during the summer when wearing socks and shoes.  He also testified that his doctor recommended Tinactin which only gave him temporary relief.  He reported that he soaked his feel and got pedicured two to three times a week.  The Veteran's wife testified that he had fine blisters on his feet and when he wore shoes, they swelled and erupted causing it to spread over his feet and in between his toes.  

VA treatment record dated in May 1999 noted that on examination, the Veteran had dry hypopigmented area surrounding genitalia with no erythema or scaling.  In August 1999, on physical examination, the Veteran's feet had peeling, dry skin, and several thick mycotic nails.  Assessment was tinea pedis.  He was prescribed an antifungal cream (Nizoral) for six weeks.  

In a letter from the Veteran received in July 2002, the Veteran reported that his feet constantly itch and that there is exudation from lesions derived from small blisters.  In addition, the Veteran stated that his feet ache at the pivot of the feet and the heel where there was a hardening of the flesh and a lump.  In a letter from the Veteran received in August 2002, he noted that there was a hardened lump under the heel of both feet, areas of slight exfoliation and discoloration, and some hardening of the skin all over his feet.  The Veteran noted that in the mornings, there is some swelling and stiffness.  The Veteran was told to obtain clotrimazole/tinactin to control tinea pedis and Vaseline, or hand lotion, or cocoa butter for skin softening.

An August 2002 private medical record indicates that the Veteran presented with complaints of calluses and that his heels hurt.  Physical examination demonstrated tinea pedis between toes on both feet and rough, dry skin on plantar feet and heels.  No callus build up was present that was amenable to razor reduction or mediplast.  

The Veteran underwent VA examination in February 2007 at which time he stated that the skin of his feet becomes hard and will split and that he wears slip on shoes for comfort because of the pain in both feet.  The Veteran denied any flare-up of condition in that the condition was constant but had not progressed.  He also denied current problems with the rash of his groin stating that the rash was aggravated by warm weather.  The Veteran reported two to three flare ups annually lasting two to three days with the last flare-up being two to three months ago.  He denied being followed for this condition, denied undergoing light therapy, and denied taking any systemic therapy for this condition.  The examiner noted that treatment for the condition included Tinactin cream (Tolnaftate one percent), Clotrimazole cream (one percent), and Ketoconazole cream (two percent). 

The Veteran stated that he had been employed as a factory worker, had completed college in December 2006, and was not employed at that time; he stated that his skin condition did not impact his job performance or his completing college.  The Veteran reported pain, swelling, and redness of his feet.  He denied using special shoes or orthotic devices or other assistive devices.  The examiner noted that functionally, the Veteran was independent in activities of daily living, transfers, and ambulation.  Physical examination of his feet revealed no deformity.  Pulses were palpable, there are no calluses, and his feet were warm and moist.  There was no edema, inflammation, or pain during the examination.  There was scaling and hypopigmentation of the soles of both feet.  There was a cracking of the skin on the right lateral heel.  There was no scarring or disfigurement.  The toe nails of both feet were discolored.  There was no unusual wear of the soles of the shoes.  The groin area was hyperpigmented along the inner aspect of both upper thighs.  The skin was smooth without signs of infection excoriation or disfigurement.  There was no inflammation, edema, or keloid formation.  There was no evidence of active tinea cruris.  Exposed area affected was zero percent; and the entire body affected was one percent.  There was no restriction in range of motion.  The examiner diagnosed the Veteran as having tinea pedis with onychomycosis and status post tinea cruris.

At the VA examination in August 2007, the Veteran stated that he was not having any problems; and the VA examiner noted that there was no finding of an active fungal or skin infection in the groin area.  

In a letter from the Veteran received in May 2008, he stated that his feet were subjected to exfoliation, exudation or itching and that he also had lesion between his toes.  He also noted deep splits on his heels that were very sore, particularly when he failed to soak his feet.  The Veteran stated that if he did soak his feet two to three times a week, they dried up and eventually burst at the heel and generally crack and become sores all over the soles.  The Veteran also noted that he continuously experienced small blisters on his feet when he wore any kind of closed-in shoes, sores between his toes, and fungus on his toe nails.  The Veteran also noted that he still broke out on his groin area and constantly itched.  

On June 23, 2009, the examiner noted that the result of the examination dated in February 2007 was reviewed with the Veteran and he denied any change in his condition.  

In an April 2015 Addendum opinion, the examiner who conducted the February 2007 VA examination stated, 

A review of the examination dated February 13, 2007 reviewed the veteran's groin rash to have been resolved.  Thus there is no constant exudation or itching, extensive lesions, marked disfigurement, ulceration, extensive exfoliation or crusting, or manifestations systemic, nervous, or exceptionally repugnant regarding this gro[i]n rash.  Regarding the tinea pedis:  The veteran did exhibit scaling of both feet.  There was dryness with cracking of the skin on the right lateral heel.  There is evidence of this fungus infection involving all toenails.  As noted there was no inflammation, disfigure[e]ment, constant exudation extensive lesions, marked disfigurement, ulceration, extensive exfoliation or crusting, or manifestations systemic, nervous, or exceptionally repugnant.  The nature of this skin condition is that it does cause itching.  This skin condition is typical of untreated tine[a] infections.

In this case, the Board finds that by resolving all reasonable doubt in favor of the Veteran, prior to June 24, 2009, the Veteran's service-connected dermatophytosis was shown to have been manifested by constant itching.  It, however, was not shown to have been manifested by ulceration, extensive exfoliation, crusting, or systemic or nervous manifestations; and it has not been exceptionally repugnant.  It has not affected more than 40 percent of the entire body or exposed areas and has not required the constant or near-constant use of systemic therapy such as corticosteroids or other immunosuppressive drugs during any 12-month period.  The evidence of record shows that the Veteran treats his feet and groin area with topical anti-fungal creams.  It also did not result in any visible disfigurement or scars.  

Thus, the criteria for an evaluation of 30 percent, but no higher, have been met prior to June 24, 2009.  As the preponderance of the evidence is against the claim, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. §5107 (b). 

Additional Considerations

The discussion above reflects that the symptoms of the Veteran's service-connect skin disability is manifested by itching, pain, blisters, erupting sores, scaling, cracking, peeling, hypopigmentation of feet and itching and hyperpigmentation of groin area have been fully considered and are contemplated in the rating schedule.  In any event, the evidence does not reflect that there has been frequent hospitalization or that the Veteran's symptoms have otherwise rendered impractical the application of the regular schedular standards. Additionally, there is no indication that the Veteran's service-connected skin disability has had an impact on his employment beyond that which is contemplated by the rating criteria.  Thus, consideration of whether his disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extra-schedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

The Board acknowledges the judicial holding in Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In that decision, the United States Court of Appeals for Veterans Claims held that a request for a total rating based on individual unemployability (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability.  In the present case, there is no indication in the record that reasonably raised a claim of entitlement to a TDIU.


ORDER

Entitlement to service connection for a cardiovascular disability is denied.  

Entitlement to service connection for a gastrointestinal disability is denied.  

Entitlement to service connection for a genitourinary disability including prostatitis and epididymitis to include as secondary to service connected dermatophytosis of the feet and groin, is denied.  

Entitlement to a rating of 30 percent, but no higher, for dermatophytosis of the feet and groin area prior to June 24, 2009, is granted subject to the law and regulations governing the payment of monetary benefits.


REMAND

The Veteran underwent a VA examination in February 2007 for the purpose of determining the current severity of his dermatophytosis of the feet and groin area.  On June 23, 2009, the examiner noted that the results of the examination dated in February 2007 were reviewed with the Veteran and he denied any change in his condition.  As it has been a number of years since the June 2009 VA examination, the evidence of record is clearly stale.  The Court has impressed on VA on many occasions the necessity of obtaining a recent VA examination.  See, e.g., Green v. Derwinski, 1 Vet. App. 121, 124 (1991) [the duty to assist includes "the conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one"].  Thus, the Veteran should be scheduled to undergo VA examination by an appropriate physician to determine the current severity of his dermatophytosis of the feet and groin area.  

The Board also notes that the Court has recognized that some conditions, by their inherent nature, wax and wane and accordingly are sometimes active and other times not.  See Ardison v. Brown, 6 Vet. App. 405, 408 (1994).  Thus, to adequately assess the severity of the Veteran's dermatophytosis of the feet and groin area, the Board finds the Veteran should be afforded a VA examination during a period when his condition is most active, if possible.  The Board acknowledges the difficulties in attempting to schedule a compensation examination during a period when the Veteran's skin condition is most "active."  The AOJ should, therefore, attempt to schedule an examination in consultation with the Veteran as to when his skin disorder is most active.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to indicate if he has received any VA or non-VA medical treatment for his dermatophytosis of the feet and groin area that is not evidenced by the current record.  If so, the Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file.  These records should then be obtained and associated with the claims folder.  The Veteran should be advised that he may also submit any evidence or further argument relative to the claim at issue.  All attempts to obtain records should be documented.

2.  The Veteran should be afforded the appropriate VA dermatology examination for the purpose of determining the current severity of his dermatophytosis of the feet and groin area.  The examination preferably should be conducted during a period when the Veteran's skin condition is "active."  The examiner is to be provided access to Virtual VA and VBMS and must specify in the report that these records have been reviewed.  In accordance with the latest worksheets for rating skin disabilities, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of his disability.  

The examiner is also asked to determine whether the Veteran's service connected dermatophytosis of the feet and groin is manifested by ulceration, extensive exfoliation or crusting, systemic or nervous manifestations, or has been exceptionally repugnant.

A complete rationale for any opinions expressed must be provided. 

3.  The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

4.  After the development requested has been completed, the examination report should be reviewed to ensure that they are in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, corrective procedures should be implemented.  

5.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran and his attorney should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


